internal_revenue_service number release date index number ----------------------------- -------------------------------- ------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-113880-08 date july legend distributing distributing controlled controlled controlled sub sub sub sub sub sub sub sub sub -------------------------------- -------------------------------- -------------------------------- -------------------- ------------------- ------------------------------------------------------------ --------------------------------------------------- ------------------------------ --------------------------------------- -------------------------------------- ------------------------------------------------------------------ ------------------------------- -------------------------------- ----------------------------------------------- plr-113880-08 sub sub sub sub sub sub sub sub sub sub sub sub sub sub -------------------------------- ----------------------------------------- ------------------------------------- -------------------------------- -------------------- -------------------------------- ---------------------------------------------- ------------------------------------------- -------------------------- -------------------- ---------------------------------------------------------- -------------------- ----------------------------------------------- ------------------------------------------------------ sub ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- sub sub sub sub sub sub sub ------------------------------------------ ---------------------------------------------------- --------------------------------------------------------- ---------------------------------------- ----------------------------------- -------------------------------------------- -------------------------------- plr-113880-08 sub sub sub sub sub sub sub sub sub llc business a business b business c shareholder a shareholder b shareholder c -------------------------------------------- ---------------------------------------- ----------------------------------------------- ------------------------------ ---------------------------------------------- ---------------------------------- ------------------------ -------------------------------- ------------------------------------ ------------ ---------------------------------------- ------------------------------- --------------------------------------- ------------------- --------------------------------------------------------- ------------- intellectual_property ----------------------------------------------------------- ip agreement ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- state a country a country b ------------- ---------------------- ----------- plr-113880-08 country c country d country e country f country g country h country i country j country k country l country m country n country o country p country r country s country t country u country v date a date b date c --------------- -------- ----- ----------- --------- --------------------- --------- --------------- -------- -------------- ------------ ---------- ------- ------------- ---------- ---------------- -------- ------------------ ------------ ---------------------- ----------------------- --------------------- plr-113880-08 ---------------- -------------------------- ------------------ ----------------- ------- -------- ---------- --------- --------- ----------------- ----------------- --------------- --------------- ------ ------ ------ --- --- -- --- --------------- date d date e date f a b c d e f g h i j k l m n o p q r dear --------------- plr-113880-08 this letter responds to your date letter requesting rulings on the federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether internal spin-off internal spin-off and external spin-off each defined below i satisfy the business_purpose requirement of sec_1 b of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation or both see sec_355 of the internal_revenue_code_of_1986 the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing or controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a state a corporation is the common parent of an affiliated_group_of_corporations the distributing group that files a consolidated_income_tax_return on a calendar_year basis distributing is directly engaged in each of business a business b and business c primarily in the united_states distributing also conducts business a on a global basis through numerous direct and indirect wholly-owned foreign subsidiaries distributing also conducts business b and business c on a global basis through other direct and indirect wholly-owned subsidiaries some of which are described below distributing currently owns the intellectual_property distributing has approximately a shares of common_stock issued and outstanding distributing 2’s common_stock is publicly traded distributing also has authorized one class of preferred_stock but no shares of distributing preferred_stock are issued or outstanding as of the most recent date for which such information is available shareholder a owns approximately b percent shareholder b owns approximately c percent and shareholder c owns approximately d percent of the outstanding distributing common_stock to the best knowledge of distributing no other shareholder owns more than five percent of the stock of distributing distributing owns all of the stock of controlled a state a corporation and member of the distributing group controlled is directly engaged in business b primarily in the united_states plr-113880-08 distributing directly owns all of the outstanding_stock of distributing a country a company that is classified as a corporation for u s federal_income_tax purposes distributing functions as a treasury_center and holding_company for numerous direct and indirect foreign subsidiaries that conduct business a and business b in several foreign countries controlled is a country b company treated as a corporation for u s federal_income_tax purposes that conducts business b in certain foreign countries distributing owns e of the f outstanding shares of controlled 1’s only outstanding class of stock to satisfy country b legal requirements the remaining share of controlled stock is held by llc a wholly-owned entity of distributing that is disregarded as an entity separate from its owner for federal_income_tax purposes under sec_301_7701-3 a disregarded_entity distributing also owns all of the outstanding_stock of controlled a country a company treated as a corporation for u s federal_income_tax purposes sub sub and sub are wholly-owned distributing foreign subsidiaries each of which is treated as a corporation for u s federal_income_tax purposes sub a country a corporation owns all of the stock of sub a country s_corporation sub is directly engaged in business b sub a country r corporation owns all of the stock of sub a country r corporation and sub in turns owns all of the stock of sub a country r corporation sub is directly engaged in business a financial information has been submitted that indicates that each of business a business b and business c has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing desires to separate business b and business c from business a for several business reasons including to permit distributing 2’s existing senior management to achieve its objective of focusing entirely on business a and to dispose_of all significant assets not related to business a to permit controlled to adopt its own capital structure more suited to the financial characteristics of business b and business c to allow controlled to broaden its management talent in business b and business c and to enable controlled to formulate management compensation plans based on its industry and equity performance proposed transactions for what has been represented to be valid business purposes the following steps have been proposed or partially completed the proposed transaction plr-113880-08 i ii iii distributing will distribute all of its controlled stock to distributing internal spin-off internal spin-off will occur prior to contribution and the external spin-off described below distributing will a contribute all of its sub stock and all of its sub stock to controlled contribution and b distribute all of its controlled stock to distributing internal spin-off contribution and internal spin-off will occur prior to contribution and the external spin-off described below distributing will contribute all of the controlled stock received in internal spin-off all of the controlled stock received in internal spin-off assets related to business b and business c and the stock of certain foreign subsidiaries described below collectively the contributed_property and transfer liabilities and employees related to business b and business c to controlled in exchange for controlled stock contribution iv immediately prior to the external spin-off described below controlled will distribute an amount of cash equal to the cash amount as described below to distributing the cash amount will equal g increased by the amount of controlled 3’s cash and cash equivalents as of the end of the effective date of the external spin-off and either a increased by the negative_amount if any of the after-tax operating cash_flow of business b and business c from date through the effective date of the external spin-off or b decreased by the positive amount if any of the after-tax operating cash_flow of business b and business c from date through the effective date of the external spin-off distributing estimates that the amount of cash distributed by controlled to distributing immediately prior to the external spin-off will be approximately dollar_figureh the cash amount will be finally determined by distributing and controlled shortly following the effective date of the external spin-off and a true- up payment will be made by distributing to controlled or vice versa so that the net cash distributed by controlled to distributing taking into account the cash distributed in step iv above equals the cash amount as finally determined v vi distributing will distribute of the outstanding controlled stock to distributing 2’s shareholders on a pro_rata basis the external spin-off distributing will transfer the cash amount received from controlled to its creditors and shareholders pursuant to the plan_of_reorganization within_12_months of the external spin-off approximately i of the cash amount will be used to repay existing distributing indebtedness the entire portion of the cash amount not used to repay existing distributing indebtedness ie approximately dollar_figurej will be used to repurchase outstanding distributing shares in connection with the approval of the external spin-off and in plr-113880-08 anticipation of the receipt of the cash amount distributing 2’s board_of directors will authorize a dollar_figurej increase in its existing share buyback program prior to the external spin-off distributing will make a public announcement committing itself to the repurchase of dollar_figurej of its stock such share repurchases shall be completed within_12_months of the external spin-off in connection with the proposed transactions and in order to accomplish the separation of the assets liabilities and employees related to business a from those related to business b and business c distributing and certain of its subsidiaries and controlled and certain of its subsidiaries will engage in several restructuring transactions described below the internal restructurings distributing has not requested rulings with respect to these transactions each legal entity referred to in the following summary is treated as a corporation for u s federal_income_tax purposes unless otherwise stated vii immediately prior to the external spin-off controlled will engage in a stock split that will increase the number of its shares of common_stock outstanding and controlled will change its name distributing asserts that the stock split qualifies as a reorganization pursuant to sec_368 and that the change in controlled 3’s name qualifies as a reorganization pursuant to sec_368 viii sub a country c_corporation wholly-owned by distributing will sell the outstanding equity of sub a country d company that is engaged in business c and that is a disregarded_entity to sub a country d company that is a wholly-owned subsidiary of sub for cash based on an appraised value of sub distributing will treat this transaction for federal_income_tax purposes as a sale of assets by sub to sub ix sub a country e company engaged in business a and business b and owned k by distributing l by controlled a country b corporation and m by sub a dual u s country f corporation that is wholly owned by distributing will contribute the assets related to business a to sub a newly-formed country e disregarded_entity that is wholly-owned by sub sub will then sell all of its sub equity to distributing for cash based on an appraised value of sub distributing will treat this as a sale of assets by sub to distributing for federal_income_tax purposes distributing expects that sub will subsequently elect to be treated as a corporation for u s federal_income_tax purposes x on date a distributing purchased all of the stock of sub a country g corporation engaged in business b from sub a country g corporation that is an indirect wholly owned subsidiary of distributing for cash based on plr-113880-08 the estimated fair_market_value of the purchased shares distributing contributed the shares of stock of sub to the capital of distributing 2’s wholly-owned subsidiary sub which in turn contributed those shares to the capital of its wholly-owned subsidiary sub a country f corporation which in turn contributed those shares to the capital of its wholly-owned subsidiary sub a country f corporation xi xii controlled recently formed sub a country h limited_company that is a shell entity controlled assigned its interest in sub for cash to controlled for nominal consideration while sub was still a shell entity sub a country h limited_company that is an indirect wholly-owned subsidiary of distributing will sell its assets related to business b and business c for cash to sub distributing will treat this transaction as a sale of assets by sub to sub for federal_income_tax purposes sub is a country i corporation engaged in business b distributing owns n of the outstanding_stock of sub and llc owns the remaining o of sub 20’s outstanding_stock controlled will form sub a country i corporation sub will be wholly-owned by controlled except that a newly-formed intermediate united_states holding_company will own one share of sub constituting less than p of the issuer’s outstanding_stock sub will sell its business b assets to sub for cash based on the estimated fair_market_value of those assets xiii sub is a limited_company organized in country j that is wholly-owned by distributing and conducts business a business b and business c in numerous foreign countries directly and through various subsidiaries and foreign offices on date c distributing contributed all of its sub equity to controlled and on date d sub sold the shares of its wholly owned subsidiary sub a country j limited_company that conducts business a through its wholly-owned country k subsidiary sub to sub a newly- formed country j limited_company that is wholly owned by distributing for cash based on the fair_market_value of those shares sub and sub are disregarded entities so this sale will be treated as a sale of assets for u s federal_income_tax purposes xiv in addition sub will transfer business a assets of de_minimis value to sub a newly-formed country k company that is a wholly owned subsidiary of sub a newly-formed country j company that is wholly-owned by sub both sub and sub are disregarded entities xv sub a recently formed country l limited_company wholly owned by controlled will purchase assets related to business b and business c from sub an indirect wholly-owned distributing subsidiary for cash based on plr-113880-08 the estimated fair_market_value of the acquired assets and certain foreign representative offices of sub will be de-registered and re-registered as representative offices of sub and sub xvi on date b sub a country m limited_company wholly owned by distributing that was engaged in business a and business b sold its business b assets to sub a recently-formed country m limited_company wholly owned by sub for cash based on the net_book_value of the transferred assets and sub subsequently contributed dollar_figurer to the capital of sub on date c sub sold all of the equity of sub to controlled for cash based on the estimated fair_market_value of such equity xvii sub a country n company that is wholly-owned by sub and is primarily engaged in business a will transfer employees and leaseholds together with certain assets of de_minimis value related to business b and business c to sub a newly-formed country n company that is wholly owned by controlled xviii sub a country o company indirectly wholly-owned by distributing will sell its business b assets to sub a newly formed country o company that is wholly-owned by controlled for cash based on an appraised value of the transferred assets xix sub a country p company that is owned n by distributing and o by llc will sell its business b assets to sub a newly formed country p company that will be owned n by controlled and o by a special purpose holding_company that is a direct wholly owned subsidiary of controlled for cash based on an appraised value of the transferred assets distributing does not expect a material amount of gain from any of the sales described above to constitute subpart_f_income in addition to distributing 2’s contribution to controlled of the stock of controlled received in internal spin-off and the stock of controlled received in internal spin-off distributing will as part of contribution contribute to controlled i all of the outstanding_stock of sub ii all of the stock of sub held by distributing constituting k of sub 11’s outstanding_stock iii all of the outstanding_stock of sub a country i corporation engaged in business c iv all of the outstanding_stock of sub a country t corporation engaged in business b v all of the outstanding_stock of sub a country u corporation engaged in business b and vi all of the outstanding_stock of sub a country v corporation engaged in business c in connection with the external spin-off distributing and controlled will enter into the following agreements the ancillary agreements plr-113880-08 i ii immediately prior to the external spin-off distributing and controlled will enter into an ip agreement pursuant to which controlled and its affiliates will be granted a perpetual and exclusive right to use the intellectual_property in connection with business b and business c and distributing and its affiliates will retain a perpetual and exclusive right to use the intellectual_property in connection with business a in connection with the external spin-off distributing and controlled will also enter into an agreement for transitional services for the period beginning on the effective date of the external spin-off and ending generally on date e the transition services period is subject_to limited optional extension provisions with respect to certain specified services but distributing does not expect any such transition services to be provided for more than q months following the effective date of the external spin- off the transitional services under that agreement will be compensated on a cost_basis iii in addition distributing and controlled will enter into agreements in regard to the separation of business a from business b and business c that include a separation and distribution agreement b tax_sharing_agreement c sublease agreements d e transition license agreement providing controlled international distributorship agreement and with temporary rights to use certain distributing intellectual_property in connection with the external spin-off certain shares of distributing restricted_stock for which no election under sec_83 has been made currently held by individuals who are or in connection with the proposed transactions will become employees or directors of controlled or any of its subsidiaries will be converted into shares of controlled restricted_stock restricted controlled stock the conversion ratio will be determined and applied in a manner such that the aggregate fair_market_value of the restricted controlled stock received by each such individual equals the aggregate fair_market_value of that individual’s distributing restricted_stock immediately before the conversion the vesting restrictions on each individual’s restricted controlled stock will be substantially the same as the vesting restrictions on the distributing restricted_stock from which such restricted controlled stock is converted following the external spin-off it is expected that three current directors of distributing will serve as directors of controlled no such director will be an officer_or_employee plr-113880-08 of distributing the distributing directors who serve as directors of controlled will constitute less than half of the total number of controlled directors representations internal spin-off the following representations are made in connection with internal spin-off a no part of the consideration to be distributed by distributing in internal spin-off will be received by a stockholder as a creditor employee or in any capacity other than that of a stockholder of distributing b no part of the consideration to be distributed by distributing in internal spin-off will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing c the five years of financial information submitted on behalf of business a conducted by sub a member of the distributing separate_affiliated_group sag as defined in sec_355 and on behalf of business b conducted directly by controlled is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted sub is and immediately after internal spin-off will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 d following internal spin-off the post-distribution distributing sag will continue the active_conduct of business a through sub independently and with its separate employees e following internal spin-off controlled will continue the active_conduct of business b independently and with its separate employees f internal spin-off is being carried out to facilitate the external spin-off internal spin-off is motivated in whole or substantial part by this corporate business_purpose g internal spin-off is not used principally as a device for the distribution of the earning and profits of distributing or controlled or both h distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of internal spin-off i no intercompany debt will exist between distributing and its subsidiaries on plr-113880-08 the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to internal spin-off j no two parties to internal spin-off is an investment_company as defined in sec_368 and iv k for purposes of sec_355 immediately after internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal spin-off l for purposes of sec_355 immediately after internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of controlled entitled to vote or percent or more of the total value of shares of all classes of stock of controlled that was either acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of internal spin-off or attributable to distributions on stock of distributing that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of internal spin-off m there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled stock n neither controlled nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 immediately after internal spin- off o payments made in connection with all continuing transactions between distributing and controlled will be made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p controlled and distributing will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after internal spin-off q distributing will be a sec_1248 shareholder within the meaning of sec_1 b - b with respect to each of controlled and distributing immediately before and after internal spin-off plr-113880-08 r controlled and distributing will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after internal spin-off s controlled will not hold any united_states real_property interests within the meaning of sec_897 immediately before or after internal spin-off t neither distributing nor controlled i was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of internal spin-off or ii will be a united_states_real_property_holding_corporation immediately after internal spin-off u the notice requirements of sec_1_367_b_-1 will be satisfied for internal spin- off v immediately after internal spin-off distributing 2’s basis in the stock of controlled will be less than or equal to the basis it had in the stock of controlled immediately prior to the initial transfer that necessitated the gain_recognition_agreement with respect to controlled no additional stock in controlled was received by distributing after the initial transfer that necessitated this gain_recognition_agreement w other than with respect to the gain_recognition_agreement entered into by distributing with respect to controlled which agreement will terminate in accordance with sec_1_367_a_-8 internal spin-off will not include the transfer of stock of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired ‘gain recognition agreement’ within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t contribution and internal spin-off the following representations are made in connection with contribution and internal spin-off x no part of the consideration to be distributed by distributing will be received by a stockholder as a creditor employee or in any capacity other than that of a stockholder of distributing y no part of the consideration to be distributed by distributing will be received by a distributing security holder as an employee or in any capacity other than that of a security holder of distributing plr-113880-08 z the five years of financial information submitted on behalf of business a conducted by sub a member of the distributing sag and on behalf of business b conducted by sub a member of the controlled sag is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted sub is and immediately after internal spin- off will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 following contribution and immediately after internal spin-off sub will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 aa following internal spin-off the post-distribution distributing sag will continue the active_conduct of business a through sub independently and with its separate employees bb following internal spin-off the post-distribution controlled sag will continue the active_conduct of business b through sub independently and with its separate employees cc internal spin-off is being carried out to facilitate the external spin-off the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose dd internal spin-off is not used principally as a device for the distribution of the earnings_and_profits of controlled or distributing or both ee distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the contribution and internal spin- off ff no intercompany debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to internal spin-off gg no two parties to internal spin-off is an investment_company as defined in sec_368 and iv hh for purposes of sec_355 immediately after internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal spin-off plr-113880-08 ii for purposes of sec_355 immediately after the internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of controlled entitled to vote or percent or more of the total value of shares of all classes of stock of controlled that was either acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of internal spin-off or attributable to distributions on stock of distributing that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of internal spin-off jj there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled stock kk neither controlled nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 immediately after internal spin- off ll payments made in connection with all continuing transactions between distributing and controlled will be made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length mm controlled and distributing will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after internal spin-off nn distributing will be a sec_1248 shareholder within the meaning of sec_1 b - b with respect to each of distributing and controlled immediately before and after internal spin-off oo distributing and controlled will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after internal spin-off pp controlled will not hold any united_states real_property interests within the meaning of sec_897 immediately before or after internal spin-off qq neither distributing nor controlled i was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of internal spin-off or ii will be a united_states_real_property_holding_corporation immediately after internal spin-off plr-113880-08 rr the notice requirements of sec_1_367_b_-1 will be satisfied for contribution and internal spin-off ss distributing 1’s contribution of the stock of sub and sub to controlled in contribution is not an exchange described in sec_1_367_b_-4 sec_1 b - b i or b -4 b tt contribution and internal spin-off will not include the transfer of stock in any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired ‘gain recognition agreement’ within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t contribution and external spin-off the following representations are made in connection with contribution and the external spin-off uu no part of the consideration to be distributed by distributing will be received by a stockholder as a creditor employee or in any capacity other than that of a stockholder of distributing vv the years of financial information submitted on behalf of business a conducted by distributing and on behalf of business b conducted by controlled is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted ww following the external spin-off distributing will continue the active_conduct of business a independently and with its separate employees xx yy following the external spin-off controlled will continue the active_conduct of business b independently and with its separate employees the distribution of the stock or stock and securities of controlled is carried out for the following corporate business purposes i to permit distributing 2’s existing senior management to achieve its objective of focusing entirely on business a and to dispose_of all significant assets not related to business a ii to permit controlled to adopt its own capital structure more suited to the financial characteristics of business b and business c iii to allow controlled to broaden its management talent in business b and business c and iv to enable controlled to formulate management compensation plans based on its industry and equity performance the distribution of the stock or stock and plr-113880-08 securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes zz the external spin-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both aaa distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of contribution and the external spin- off bbb no intercompany debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or subsequent to the external spin-off ccc i the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities within the meaning of sec_357 assumed by controlled and ii the liabilities assumed within the meaning of sec_357 in contribution and the external spin-off were incurred in the ordinary course of business and are associated with the assets being transferred ddd the total adjusted_basis and fair_market_value of the assets transferred to controlled in contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization eee the total fair_market_value of the assets transferred to controlled in contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange fff the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange ggg immediately before contribution and the external spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further while not plr-113880-08 anticipated any distributing excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 hhh payments made in connection with all continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries will be made for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length iii no parties to the external spin-off is an investment_company as defined in sec_368 and iv jjj for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of external spin-off kkk for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of controlled entitled to vote or percent or more of the total value of shares of all classes of stock of controlled that was either acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the external spin-off or attributable to distributions on stock of distributing that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the external spin-off lll neither controlled nor distributing will be a disqualified_investment_corporation within the meaning of sec_355 immediately after the external spin-off mmm there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled stock nnn distributing will segregate the entire cash amount into a separate bank account over the 12-month_period immediately following the external spin- off distributing will use the cash amount solely to repay existing plr-113880-08 distributing indebtedness and to repurchase shares of its stock the number of shares repurchased with the cash amount will be less than of distributing 2’s total outstanding shares based on trading prices as of the effective date of the external spin-off ooo the sum of distributing 2’s debt to be paid with cash received from controlled will not exceed the weighted quarterly average of the distributing debt for the 12-month_period ending upon the close of business on the last full business_day of the quarter ending before the date on which distributing 2’s board_of directors initially discussed the external spin-off date f ppp the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained-for consideration the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder is expected to receive cash in an amount greater than the value of one full share of controlled common_stock qqq all shares of controlled restricted_stock that are forfeited if any following the external spin-off will revert to controlled rrr contribution and the external spin-off will not include the transfer of stock of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired ‘gain recognition agreement’ within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t sss neither distributing nor controlled i was or will be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of the external spin-off or ii will be a united_states_real_property_holding_corporation immediately after the external spin-off distributing is not aware of any foreign shareholder who currently hold sec_5 or more of any class of distributing stock or will hold or more of any class of distributing stock either immediately before or immediately after the external spin-off ttt distributing intends to treat the split of controlled 3’s stock as a reorganization pursuant to sec_368 and the change in controlled 3’s name as a reorganization pursuant to sec_368 in addition distributing intends to apply sec_954 to any dividend income resulting from the sale of the equity of sub by sub to controlled rulings plr-113880-08 internal spin-off based solely on the information submitted and on the representations set forth above the following rulings are made with respect to internal spin-off no gain_or_loss will be recognized to distributing upon the distribution of controlled stock to distributing sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon the receipt of controlled stock pursuant to internal spin-off sec_355 distributing 2’s holding_period for the controlled stock received by distributing will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of internal spin-off sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 internal spin-off will be a distribution to which sec_1_367_b_-1 sec_1 b - a and b -5 c apply if distributing 2’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 2’s predistribution amount as defined in sec_1 b - e with respect to distributing or controlled then distributing 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation see sec_1_367_b_-5 if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 contribution and internal spin-off based solely on the information submitted and on the representations set forth above the following rulings are made with respect to contribution and internal spin-off plr-113880-08 contribution followed by internal spin-off will be a reorganization within the meaning of sec_368 and distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of the sub stock and sub stock received by controlled will equal distributing 1’s basis in such stock immediately before contribution sec_362 the holding_period of the sub stock and sub stock received by controlled will include the period distributing held such stock sec_1223 no gain_or_loss will be recognized by distributing on internal spin-off sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on the receipt of controlled stock in internal spin-off sec_355 distributing 2’s holding_period for the controlled stock in the hands of distributing will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of internal spin-off sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 contribution will be an exchange to which sec_1_367_b_-1 and sec_1 b - a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution sec_1 b - b and b -4 b internal spin-off will be a distribution to which sec_1_367_b_-1 sec_1 b - a and b -5 c apply if distributing 2’s postdistribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 2’s predistribution amount as defined in sec_1 b - plr-113880-08 e with respect to distributing or controlled then distributing 2’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing 2’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing must instead include such amount in income as a deemed_dividend from such corporation see sec_1_367_b_-5 if distributing reduces its basis in the stock of distributing or controlled or has an inclusion with respect to such stock then distributing shall increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 based solely on the information submitted and on the representations set forth above the following ruling is made with respect to the combined effect of internal spin-off and internal spin-off on distributing 2’s basis in the stock of distributing controlled and controlled the aggregate basis of distributing 2’s distributing stock controlled stock and controlled stock immediately after internal spin-off and internal spin-off will be the same as distributing 2’s aggregate basis in its distributing stock immediately before internal spin-off and internal spin- off the basis will be allocated among the distributing shares the controlled shares and the controlled shares in proportion to the fair_market_value of each sec_358 b and c sec_1_358-2 contribution and the external spin-off based solely on the information submitted and on the representations set forth above the following rulings are made with respect to contribution and the external spin-off contribution and the external spin-off will be a reorganization within the meaning of sec_368 and distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on contribution and the distribution of the cash amount provided that the conditions set forth in representations nnn and ooo are satisfied sec_357 sec_361 sec_361 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 plr-113880-08 the basis of the contributed_property received by controlled pursuant to contribution will equal the basis of the contributed_property in the hands of distributing immediately before contribution sec_362 the holding_period of the contributed_property received by controlled pursuant to contribution will include the period during which distributing held the contributed_property sec_1223 no gain_or_loss will be recognized by distributing on the external spin-off sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing 2’s shareholders on the receipt of shares of controlled stock in the external spin-off sec_355 the aggregate basis of the distributing stock and controlled stock in the hands of each distributing shareholder immediately after the external spin- off will be the same as the aggregate basis in the distributing stock held by such shareholder immediately before the external spin-off sec_358 the basis will be allocated among the distributing shares and the controlled shares in proportion to the fair_market_value of each sec_358 b and c sec_1_358-2 each distributing shareholder’s holding_period for the controlled stock received in the external spin-off will include the holding_period of the distributing stock with respect to which the controlled stock will be distributed provided that the distributing stock is held as a capital_asset on the date of the external spin-off sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 payments made by distributing or its subsidiaries to controlled or its subsidiaries or vice versa under the separation and distribution agreement the tax_sharing_agreement or any of the other ancillary agreements entered into in connection with the transactions that i have arisen or will arise for a taxable_period ending on or before the external spin-off or for a taxable_period beginning before and ending after the external spin-off and ii will not become fixed and ascertainable until after the external spin-off will be treated as occurring immediately before the external spin-off see 344_us_6 revrul_83_73 1983_1_cb_84 plr-113880-08 the receipt of cash if any in lieu of fractional share interests in controlled stock will be treated for federal_income_tax purposes as if the fractional share interests are distributed by distributing and then sold by the recipient the amount and character of any gain_or_loss measured by the difference between the basis allocated to the fractional share in ruling above and the amount of cash received and taking into consideration the holding_period given the fractional share in ruling above will be treated as capital provided the stock was held as a capital_asset by the selling shareholder sec_1001 sec_1221 and sec_1222 caveats except as specifically ruled above no opinion is expressed about the tax treatment of the above transactions under other provisions of the code or the income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the above transactions in particular no opinion is expressed regarding whether internal spin-off internal spin-off or the external spin-off i satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of either distributing distributing controlled controlled or controlled see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any distributing_corporation or controlled_corporation see sec_355 and sec_1_355-7 furthermore no opinion was requested and therefore except to the extent specifically ruled upon above no opinion is expressed as to the tax treatment of i the ip agreement ii any payments made under any other of the ancillary agreements iii any of the internal restructurings described in the proposed transactions section at vii - xix and iv the distributing and controlled employee benefit plans additionally to the extent not otherwise specifically ruled upon above no opinion is expressed on i whether any of the proposed transactions will result in the recapture of any dual_consolidated_loss within the meaning of sec_1_1503-2 or sec_1 d - b ii the adjustments to earning and profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 applies iii any other consequences under sec_367 on any internal restructurings described in the proposed transactions section at vii - xix and iv whether any or all of the foreign_corporations involved in this transaction are passive foreign investment companies within the meaning of sec_1297 finally if it is determined that any or all of the foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of plr-113880-08 sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of the code procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely _____________________ alison g burns branch chief branch corporate cc
